 298DECISIONSOF NATIONAL LABOR RELATIONS BOARDminers around the plant,"he told Chavez on April 5,to inform Garcia that hewas being terminated at the conclusion of his shift.Chaveztestified that about an hour before the conclusion of the shift on April 5,he informedGarciathat he was being discharged;that Garcia demanded to knowthe reasonfor suchaction;that he told Garciathat he did not know and thensuggestedthatGarcia "go to the office"if he wanted to ascertain the reason; thatGarcia, after exhibiting his unioncard,asked whether his organizational activitieswere the cause for his discharge;that he again replied that he did notknow whyhe was being terminated;and that prior to that time he did not know that Garciahad a union card.EmployeeIgnacioVallestestifiedthat aboutan hour before Garcia was informedof his termination,Chavez came to wherehe was working and said that Garcia"is goingto bedischarged tonight"; and that when he asked why, Chavezreplied,"Because he is a unionist."Chavez unequivocallydenied making the statementattributed to him by Valles orany similar statement.In the light of the TrialExaminer'sobservationof the conductand deportment at the hearing of Vallesand Chavez,and aftera very careful scrutinyof the record,all of whichhas beencarefully read, and parts of which have been reread and recheckedseveral times,and being mindful of the contentionsof thepartieswithrespect to the credibilityproblemshere involved,the Trial Examiner creditsChavez'stestimony and findsthat hedid not make the statementattributed to him by Valles.2.Concluding findingsUpon the entire record in the case,the Trial Examiner is convinced,and finds,thatGarcia'sunion activity and sympathy played no part in Respondent's deter-mination to discharge him.The Trial Examiner further finds that Garcia was dis-charged for the reasons advanced by Respondent.?Accordingly, since the GeneralCounsel has failed to prove by a fair preponderance of the credible evidence thatGarcia was discriminated against in violation of Section 8 (a) (3) of the Act, theTrial Examiner will recommend that the complaint be dismissed in its entirety.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Rio de Oro Uranium Mines,Inc.,Albuquerque,New Mexico,is engaged in,and at all times material herein was engaged in, commerce within the meaning ofSection 2 (6) and(7) of the Act.2. InternationalHod Carriers and Laborers Union,Local No. 16, AFL-CIO,is a labor organization within the meaning of Section2 (5) of the Act.3.Theallegations of the complaint,as amended at the hearing, that Respondenthad engaged in and was engaging in unfair labor practices within the meaning ofSection 8(a) (3) and(1) of the Acthave not been sustained by substantialevidence.[Recommendations omitted from publication.]It is significant to note that the record is devoid of any evidence tending to showany past or present union hostility or animus on the part of Respondent.Miller Electric Manufacturing Co., Inc.andAssociated Unionsof America.Case No. 13-CA-2135.April 3, 1958DECISION AND ORDEROn June 11, 1957, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceeding, finding, thatRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in a copy of the Inter-120 NLRB No. 47. MILLER ELECTRIC MANUFACTURING CO., INC.-299mediate Report attached hereto.Thereafter the Respondent filed ex-ceptions to the Intermediate Report and a supporting brief, and theCharging Party filed a brief in support of the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10 (e)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondent, Miller ElectricManufacturing Company, Inc., its officers, agents, successors, andassigns, shall :1.Cease and desist from :(a)Discouraging membership in Associated Unions of America,Independent, or any other labor organization, by discriminating inregard to the employees' hire and tenure of employment or any termor condition of employment.(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, or to join or assist Associated Unions ofAmerica, Independent, or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain from any suchactivities except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board findsnecessary to effectuate the policies of the Act:(a)Offer to Vincent Buchberger immediate and full reinstate-ment to his former or substantially equivalent position, without prej-udice to his seniority or other rights and privileges and make himwhole, in the manner set forth in the section of the IntermediateIWe correct the following minor inaccuracy in the Trial Examiner's findings of factwhich does not affect the validity of his ultimate conclusions:The Trial Examiner mis-identified the foreman whom employee Phillips considered partial to Buchberger.Butthe fact that it was Foreman Parr, rather than Foreman Ellefson, whom Phillips believedgranted Buchberger unjustified amounts of overtime does not detract trom the inferencesthe Trial Examiner drew in assessing the credibility of Phillips'testimony. 300DECISIONSOF NATIONAL LABOR RELATIONS BOARDReport entitled "The Remedy," for any loss of pay he may have suf-fered by reason of the discrimination against him.(b)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of back paydue and the rights of employment under the terms of this Order.(c)Post in conspicuous places at the Respondent's plant in Apple-ton,Wisconsin, including all places where notices to employees arecustomarily posted, copies of the notice attached hereto marked"Appendix." 2 Copies of said notice to be furnished by the RegionalDirector for the Thirteenth Region, shall, upon being duly signed bythe Respondent's representatives, be posted by it, as aforesaid, imme-diately upon receipt thereof, and maintained for at least sixty (60)consecutive days thereafter.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, defaced, orcovered by any other material.(d)File with the Regional Director for the Thirteenth Region,within ten (10) days from the date of this Order, a report in writingsetting forth in detail the steps which the Respondent has taken tocomply herewith.2In the event that this Order is enforced by a decree of a United States Court of Ap-peals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, as amended, we hereby notify.our employees that :WE WILL NOT discourage membership in Associated Unions ofAmerica, Independent, or any other labor organization, by dis-criminating in any manner against our employees in regard totheir hire or tenure of employment or any term or condition oftheir employment.WE WILL NOT discriminate in regard to the hire or tenure ofemployment or any term or condition of employment of any ofour employees, because of membership in, or activities on behalfof, any labor organization or any concerted activity on behalf ofour employees.WE WILL NOT threaten to close the plant if the Union succeedsin securing the right to represent our employees.WE WILL NOT derate any of our employees because of theirinterest in, or attendance at, union meetings or in the Union. MILLER ELECTRICMANUFACTURING CO., INC.301WE WILL NOT in any manner interfere with,, restrain, or coerceour employees in the exercise of their rights to self-organization,to form labor organizations, to join or assist Associated Unionsof America, Independent, or any other labor organization, to bar-gain collectively through representatives of their own choosing,and to engage in other concerted activities for the purposes ofcollective bargaining or other mutual aid or protection, or torefrain from any or all such activities, except to the extent thatsuch acts may be affected by an agreement requiring membershipin a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.WE WILL offer to Vincent Buchberger immediateand full rein-statement to hisformeror substantially equivalent position, with-out prejudice to his seniority or other rights and privileges, andwillmake him whole for any loss of pay he may have sufferedas a resultof the discrimination against him.All our employees are free to becomeor remainmembers ofAssociated Unions of America, Independent, or any other labororganization.MILLERELECTRIC MANUFACTURING CO.,INC.,Employer.Dated----------------By-------------------------------------(Representative)'(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge originally filed on January 6, 1956, and thereafter amended, byAssociated Unions of America,Independent,hereinafter referred to as the Union,the General Counsel of the National Labor Relations Board,herein called respec-tively the General Counsel i and the Board, by the Regional Director for the Thir-teenth Region(Chicago,Illinois), issued its complaint against Miller Electric Manu-facturing Co., Inc.,herein referred to as the Respondent,alleging that the Respondenthad engaged in and was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (a) (1) and(3), and Section 2 (6) and(7) of the LaborManagement Relations Act, 1947, 61 Stat. 136, herein called the Act.Copies of thecharges and the complaint 2 together with notice of hearing thereon,were duly servedupon the Respondent and the Union.The Respondent duly filed its answer admitting certain allegations of the complaintbut denying the commission of any unfair labor practices.Pursuant to notice a hearing thereon was held at Appleton,Wisconsin,from March12 through 16, 1957,inclusive,before the designated Trial Examiner.All partiesappeared at the hearing,were represented by counsel and afforded full opportunityto be heard,to produce,examine and cross-examine witnesses, to introduce evidencematerial and pertinent to the issues, and were advised of their right to argue orallyupon the record and to file briefs and proposed findings and conclusions.On or1This term specifically includes the attorneys appearing for the General Counsel at thehearing.2 The Trial Examiner permitted the complaint to be amended at the hearing underconditions. 302DECISIONSOF NATIONAL LABOR RELATIONS BOARDbefore May 8, 1957, briefs were received from the General Counsel, the Union, andthe Respondent.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe complaint alleges, the Respondent admitted, and the Trial Examiner findsthatMiller ElectricManufacturing Co., Inc., is, and at all times herein mentionedhas been, a corporation duly organized under and existing by virtue of the laws ofthe State of Wisconsin, having its principal office and manufacturing plant in Apple-ton,Wisconsin, where it is, and has been,engaged inthemanufacture of weldingmachinery.The Respondent, in the course, conduct, and operation of its business,causes andat all timesmaterial herein has continually caused large quantities of rawmaterials used by it in the manufacture of its finished products to be purchased andtransportedin interstatecommerce to its Appleton, Wisconsin, plant, from andthrough the States of the United States other than the State of Wisconsin.Duringthe calendar year 1956, the value of the materials so purchased and transported byRespondent and shipped to its plant at Appleton, Wisconsin, from points outside ofthe State of Wisconsin, was in excess of $500,000.Respondent, in the course, con-duct, and operation of its business, causes andat all timesmaterial herein has con-tinually caused large quantities of its finished products, described above, to be shippedand transported in interstate commerce into and through the States of the UnitedStates other than the State of Wisconsin.During the calendar year 1956, the valueof the finished products so sold and transported by Respondentwas inexcess of$1,000,000, of which in excess of $500,000 was shipped by Respondent from Apple-ton,Wisconsin, to points outside of the State of Wisconsin.The Respondent is, andwas at all times materialherein, engaged in commercewithin themeaningof the Act.It.THE LABOR ORGANIZATION INVOLVEDAssociated Unions of America, Independent, is a labor organization admitting tomembership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. The discharge of Vincent Buchberger1.The factsVincent Buchberger began his employment with the Respondent in 1944 andworked for the Respondent continuously until his discharge on January 4, 1956,except for a 7-month period in 1947 when he left the Respondent's employ and at theconclusion thereof was solicited to, and did, return to work for Respondent by histhen foreman, Frank Parr, at the suggestion of the Respondent's president, Niels C.Miller.At the time of his discharge, Buchberger held one of the higher seniorityratings in the sheet metal department in which he worked and enjoyed one of thehighest hourly rates of pay in that department.At least since World War II the Respondent has paid its employees in accordancewith an incentive system it devised at that time.Under this system each employeeis paid per hour his hourly base rate 3 plus a percentage of that base rate computedweekly from the weekly production of the plant and known as the "incentive rate "This weekly incentive rate is determined by a formula whereby the incentive rateequals 65 percent of the earned hours divided by the actual production hours forthe week's work.The earned or gained hours in the production of each machinein this formula is a transposition' (through a formula not disclosed during this hear-ing) of the competitive market price of each machine manufactured, during the weekinto the number of production hours theoretically necessary for the machine's pro-duction.Actual production hours, of course, is the total weekly payroll hoursworked-by the Respondent's production employees.Respondent figures its produc-tion workers to be 65 percent of its total staff.Thus, it allows 65 percent of theearned hours divided by the actual hours as incentive for the production workers.3 The Respondent's starting pay rate is 84 cents per hour. MILLER ELECTRIC MANUFACTURING CO., INC.303As an example, if the week's total production amounted to 15,000 earned hours fortheweek and the actual production hours workedamountedto 10,000 hours, theincentiverate would equal 65 percent of 15,000 over 10,000 or 97.5 percent. So aproduction worker with a base rate of $1 per hour would. actually earn $1.975 forthat particular week.The formula by which the Respondenttranslatesthe competitive market price ofthe machine manufactured into earned hours was not disclosed at the hearing. But, asthe earned hours depend exclusively upon the competitive market price of the ma-chineproduced,it isobvious that the more competitive the market for which theproducts are manufactured, the lower the price of the machine and, therefore, thelower the earned hours and the incentive rate.Being dependentupon so many variable factors, the incentive rate varies sub-stantially in the plant from week to week which, in turn, causes the paychecks ofthe employees to fluctuate accordingly .4The incentive rates for the last 22 weeksof the year 1955 were particularly low, reaching the average for the year on only10 occasions and dropping as low as 61.38 percent in the first week of December.Thus, during a good portion of 1955, Executive Vice President Anthony E. Harrantrecognized the existence of a growing resentment among the production employeesagainst Respondent's incentive plan.He testified he could feel that tension whilewalking through the plant.Beginningsometime in August or September 1955, employees Buchberger andCarlon Dreier began discussing the pros and cons of attempting to organize theplant employeesamongthemselves, a few other employees and outsiders with morepersonal experience on the subject.Although this was apparently rather desultoryconversation,it cameto the attention of Plant Superintendent Harold A.Reitznerwho reported the matter to Miller and Harrant.5When Respondent established a night shift about Labor Day, 1955, Buchbergerwas requested to, and did, accept a transfer to it.Reitzner had suggested the movetoHarrant who agreed that it would be a good idea to "segregate" Buchbergerby putting him on the muchsmallernight shift.6On December 14, 1955, Dreier got in touch with certain officials of AssociatedUnions of America.On December 20, a meeting was held in a basement roomof the Appleton Hotel which was attended by five of Respondent's employees,including Buchberger and Dreier. and by certain union officials, including UnionPresident Jerome Hiler and Organizer Pink.At this meeting the union officialsexplained the purposes of the Union, answered questions concerning what theUnion could do for the Respondent's employees and the method of organizing theRespondent's plant.Union authorization cards were distributed to the employeesin attendance who returned to the plant, reported what they had learned to theirfellow employees and began soliciting signatures to the authorization cards.Withinthe next few days Buchberger had succeeded in securingsignedapplications fromsome14 employees while talking with many others.Again this information came to the attention of Reitzner by word of mouth inthe plant and through telephone calls to his home.Again Reitzner reported thefacts as thus disclosed to him to Miller and HarrantHarrant also testified thaton occasions he would receive as many as 5 or 6 telephone calls within an hourfrom employees and others about union matters on such evenings.On December 21 or 22 7 the Respondent decided to holda meetingof all of itsemployees after Christmas.Miller and Harrant testified that they decided to hold+Dui ing the year 1955 the incentive rate vat red from a high of 119 35 percent in the8th week of the year to a low of 61 38 percent in the 49th week In 1955 the incentiverate averaged 85 37 percent as against 105 64 percent for the year 19565In his second and subsequent appearance as a witness, Reitziier iepudiated his intestimony that he knew of the existence of union activity during the year 1955His sub-sequent, and allegedly "corrected." testimony will be discussed more fully,in/la6In his testimony Hai rant indicated that the reason for this segregation of Buchbei gerwas due to the fact that lie was obnoxious and unable to get along with his fellow ensploveesThat this was not the true season is obvious from the tact that employee AustinPhillips was also on the night shiftFor years Phillips lied complained to Respondentabout Buchberger because, as Phillips' testimony showed, he believed that Bucliberger hadbeen getting more oveiti,me work from Foreman Ellefson than Phillips had.Howeverthe transter did coincide with Reitznei's discovery of Buchberger's interest in a union.7 Subsequently Hai rant ad,-anced the date of this decision to December 15-16 duringhis testimonyThe season given by both Millen and Hariant for postponing the meetinguntil Deeembei 29, to wit, that they did not wish to interfere with the Christmas parties -304DECISIONSOF NATIONALLABOR RELATIONS BOARD,thismeeting because of certain "rumors" alleged to be current "in Appleton"concerning Miller.This meeting was held December 29, 1955.On the evening of December 24, Foreman Elven Ellefson of the sheet metaldepartment chanced to meet employee Donald Maas in the Sears store in Appleton.After a short general conversation Ellefson said to Maas: "Well, I know that someof you fellows have been distributing union cards around the plant, . .. it willnever work.You will never get a union in the plant." 8On December 29 the Respondent assembled all of its approximately 400 employees,from both the day and evening shifts, together with all the supervisors and com-pany officials, in the plant at 3 p. in.Both shifts of employees were paid timeand a half during the whole of this meeting which lasted about 2 hours.President Miller opened this meeting by saying that: "There are groups of parasiteswho seem to destroy those who apparently have."He then stated that he wishedto clear up certain rumors which he said were circulating in Appleton about him.He then enumerated a number of real-estate deals which he said accounted for hisability to build his new home together with the money his wife had managed to saveout of his salary which according to him averaged about $15,000 a year.Complet-ing this Miller then turned and expressed his disappointment over the fact that theincentive rate had fallen to 61.38 percent.He asked the employees to have con-fidence in him and his company which he stated had been built upon this incentiveplan.He stated that, when the new addition to the plant was completed, there wasno reason why the incentive rate could not go up to 200 percent.He asked the em-ployees what was wrong which had caused the incentive rate to fall to the low of 61percent and invited questions or suggestions from the employees, assuring them thatthere would be no reprisals.In response to Miller's request, Buchberger asked what the employees were to dountil the new addition had been completed for a lot of fellows were taking home only$60 to $65 per week.Miller answered that the employees were averaging $1.95 perhour and that lots of people were living very well on less than that. Buchberger statedthat the incentive rate was so variable that it was hard to live under such conditionsand then inquired whether the incentive could be controlled by the type of machineswhich were being manufactured.9Harrant answered this by stating that the Re-spondent had certain spot welders on which the incentive rate was 235 percent where-upon Buchberger asked why they were not being manufactured as there were ordersfor them.Buchberger suggested that part of the money going into the new plant addi-tion was money which should have been passed out to the employees as incentive.A.vice president explained that the money for the new addition was borrowed fromthe banks.Miller interpreted Buchberger's remarks as an accusation that the Respondent was"fixing" the incentive rates and using the employees incentive money to build theplant's new addition.1°After a question or two not related to wages or the incentivesystem had been asked by 1 or 2 other employees, the meeting ended.On the morning of December 30 the Respondent posted the following notice onits bulletin board:December 30, 1955Vincent Buchberger stated in the company meeting of December 29, 1955that he was only getting $60 per week pay checks .and that he could not live onwhat we were paying him.then taking place, leads to the conclusion that the date given by Miller of December 21-22ismore nearly correct than the earlier date suggested by Harrant because, if Harrant'ssuggested date were correct, the mass meeting obviously could have been held prior to thecommencement of the Christmas festivities9Ellefson's version of this conversation varied but slightly from that found above.It is clear from either version that Ellefson, despite denials of having any knowledge ofunion activities in the plant prior to Buchberger's dischaige, did, in fact, know that anorganizingdrive was in progress at the Respondent's plant at least by Christmas Eve.0As the earned or gained hours allotted to each machine are exclusively dependentupon the competitive market value of the machine produced, it is mathematically obviousthat the incentive rate is bound to be lower when the Respondentisfillingorders formachinesin the more competitive markets.10At the hearing Miller, Harrant, and numerous employees all testified that BuchbergerAlthough this conflict is of rela-tively little importance, the Trial Examiner will explaininfrathe reasons which haveconvinced him that Buchberger's statement was a generalizedone and not a personalremark. MILLER ELECTRICMANUFACTURINGCO., INC.305Here are the facts:1955 ----------------- $4,436.82.Hours worked --------- 2,1681/2 (50 weeks-80 hours paidfor 2 weeks'vacation).Average hourly rate._. $2.046.Average weekly salary --- $85.32.Thisinformationtaken fromhis actual payroll record.On January 3, 1956, ForemanEllefson met Harrant in the plant and inquired ifHarranthad heard about theunion activities.Harrant answeredthathe had heardthat the employees were discussing it.I"On the morning ofJanuary 4, 1956,Buchberger was directed to the office of Har-rantand there in the presence of Harrant, Reitzner, and employee Schmidt, whowas a memberof the shopcommittee elected from a department other than the sheetmetal department(whose representativewas Dreier) and who hadbeen called tothe 'office by Harrant specificallyto witness the event,Buchbergerwas handed hischecks formoney duehim and thefollowing letter which had been prepared by Har-rant and the Respondent's attorney:DEAR VINCE:On December29, 1955, ameeting-was held on the companypremisesof all the,employees and management of the company.At this meeting,you publiclystated infrontof all those present,that yourearningswere only $60.00 per week.Afterdue consideration,it is our strong opinion that such a statement was adeliberate and malicious mis-statementof fact,inasmuch as your average pay-check forthe past year amounted to $85.32 and you knewyourearnings werein excess of $60.00 per week.Recently your personal conduct in regard to violationof Motor Vehicle LawsofWisconsin was suchthat itwas not characteristic of an employee of thiscompany.Since aroundDecember 1, 1954, we couldnot help butobserve asteadily in-creasing antagonistic attitude on your part since our selection of a new foreman.For any one,or combinationof any of theabove factors,we hereby notify youthatyou are dischargedfrom the employ of MillerElectric Companyas of thereceipt of this letter.Very truly yours,MILLER ELECTRIC MANUFACTURING COMPANY.(Signed)Anthony E.Harrant,ANTHONY E.HARRANT,Executive Vice President.Buchberger has never been reinstated.On January 7 the Respondent received a copy of the union charge in this matterthat Buchberger had been discriminatorily discharged.On January 20, Harrant called Carlon Dreier to his office for a conference whichlasted from 9:30 a. in. to approximately 11:45 a. in.Harrant commenced the con-ference by telling Dreier that Dreier was not to feel that he was being questionedas to his right to join or refrain from joining a union or that he had to discuss theUnion but that Harrant knew that he was one of the men who was organizing theUnion in the plant and he, Harrant,wanted to determine what was wrong or iftherewas any dissatisfaction in the plant.Dreier indicated that the employeeswanted seniority and security.Asked what he meant by that,Dreier stated thatBuchberger's discharge was a good example.Harrant pointed out that, while theUnion had had a meeting at the Appleton Hotel on December 20, Buchberger hadnot been discharged until January 4.Harrant also told Dreier that the Respondentknew who had attended that meeting and practically all who had signed cards.Har-rant stated that the real reason for Buchberger's discharge was the fact that he hadlied about his wages.Miller, who was in and out of this conference several times,said that the real reason for the discharge was Buchberger's accusation against Mil-ler of holding out the employees'money in order to build a new addition.Dreiersuggested that Harrant and Miller had misunderstood what Buchberger had said.U Subsequently,after a recess during his testimony,Ellefson came to the conclusionthat this conversation with IIarrant must have been "after the discharge"despite hisearlier positive testimony as found above.Harrant had testified that the convei sationwas after January 7As will be noted in another section of this Report whether testi-mony was given before or after recesses became impol tart in this case483142-59-vol. 120-21 306DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe talk then veered to what Dreier had ever done to improve his position in theCompany.Dreier explained that on one occasion he had wanted to go to voca-tional school as his brother, Alan, had done but at the time had not had the necessarytuitionmoney.Harrant offered assistance from the Respondent if Dreier shouldcare to go to school later.Harrant wound up this long conference by telling Dreierthat he, Dreier, should be "one of those who trained others to work rather than tocause dissension."Some time after this conference the Respondent transferredAlan Dreier to the electronics department and gave Carlon Dreier an increase in hisbase rate.2.Conclusions as to the discharge(a)The Respondent's alleged lack of knowledge and credibilityAlthoughthe Respondent's contentions regarding the discharge of Buchberger weresuccinctly stated in the discharge letter dated January 4, 1956, the really basic de-fense maintainedby theRespondent throughout the hearing was its claim that theRespondent knew nothing about the existenceof anyorganizing or concerted effortamong its employees until, as the phrase so frequently appeared throughout thetranscript, "after the discharge," to wit, on and after January 7, 1956, when theRespondent received a copy of the Union's charge in this matter.Thus, at the very outset of this discussion, it is necessary to determine whetherthe Respondent had any knowledge of the union activities in the plant and Buch-berger's part therein before the discharge, for, if the Respondent is proved rightabout this contention, then, of course, the discharge of Buchberger could not havebeen discriminatory.Both Miller and Harrant were adamant in their testimony that the first knowledgethe Respondent had of any union activity in the plant was upon the receipt of acopy of the Union's charge herein on January 7, 1956.These witnesses maintainedthis position despite the fact that the Respondent determined to hold the meetingof December 29 only a day or two following the original union meeting in the Ap-pletonHotel on December 20, and despite the strange remark about"parasites"with which Miller chose to open that meeting.Miller acknowledged that his refer-ence was to union organizers.Under thecircumstances existing at the plant at thetime of the meeting, this would have also been the interpretation of the theoreticallyreasonable hearer of the remark.Harrant,noting the chronological relationship between the union meeting onDecember 20 and the decision to hold the mass meeting for the employees on Decem-ber 21-22, in his testimony which followed that of Miller, who incidentally was morethan necessarily vague on dates except as they were either "before" or "after" thedischarge,advanced the date of the decision to hold the mass meeting of December29 to December 15 or 16. But both witnesses gave the same reason for the choiceof December 29, to wit, Respondent did not want to interfere with the employees'holiday festivities.It seems quite clear that, if the decision was actually madeDecember 15-16, the mass meeting could have been held prior to any possible in-terferencewith holiday festivities.Thus, the Trial Examiner is convinced thatMiller was more accurate in setting the date of the decision to hold the mass meet-ing than was Harrant.Furthermore, the date of December 29, 1955, in and byitself,appears to indicate that the Respondent was not too concerned about anyinterference with the holiday festivities.The facts indicate that Miller's estimateas to the date of that decision was closer to the truth than was Harrant's, and theTrial Examiner so finds.Foreman Ellefson,12 as a witness, denied "knowing" of any union activity in theRespondent's plant until "after the discharge."However, his admitted conversa-tionwith employee Donald Maas on Christmas Eve proved beyond cavil, evenaccepting Ellefson's version thereof, that he had such knowledge even at that date.Furthermore, he testified quite positively that on January 3, 1956, he asked Harrantifhe knew of the union activity in the plant to which Harrant answered that heheard that they were discussing it.However, after a recess, Ellefson returned forredirect examination and suddenly became convinced that the above conversation12Respondent contended that Ellefson was a foreman in name only without any at-tributes of a supervisor as defined by the Act If the Respondent's contention is accepted,then the only supervisor of this whole plant employing approximately 4Q0 productionworkers was the plant superintendentThe facts disclosed at the hearing prove thatEllefson had, and exercised, much of the supervisory authority listed in Section 2 (11)of the ActThe Trial Examiner finds Ellefson to have been a supervisor within themeaning of the Act at all times mentioned herein. MILLER ELECTRIC MANUFACTURING CO., INC.307with Harrant must have occurred "after the discharge."For reasons which becomeclearer immediately hereinafter the Trial ExaminerisconvincedthatForemanEllefson was correct before the recess and, therefore, finds that the above con-versation, between Ellefson and Rarrant occurred as originally testifiedto on Jan-uary 3, 1956, before the discharge.Superintendent Harold A. Reitzner, as a witness for the Respondent, denied ondirect examination by Responden: s counsel, having heard Buchberger's name in con-nectionwith union activities in the plant prior to the discharge.However, whenasked when he first learned of union activities in the plant, he answered that he solearned in August or September 1955, and that thereafter he learned by word ofmouth in the plant or by telephone calls to his home 13 about the unionmeetingsand other activities in the plant and that he, Reitzner, promptly conveyed that in-formation to both Harrant and Miller beginning in August or September and con-tinuing thereafter.Having so testified, Reitzner was excused as a witness.Undenied testimony by at least one disinterested witness, a newspaper reporter,and by one union official proved that, as Reitzner left the stand at the conclusionof his testimony mentioned above and of the hearing session that evening, he wascalled over to one side of the hearing room by Harrant where Harrant was heardto say to Reitzner: "You were suppose to say '56, not '55" and "what is the mat-terwith you?You gave the wrong testimony this afternoon.Do you know thatyou made liars out of Mr. Miller and myself?" To this Reitzner was heard toanswer: "Well, I was on the witness stand and on oath."The following morning Reitzner was recalled to the witness stand by the Respond-ent where Reitzner "corrected" his testimony of the previous day to conform tothat of Miller and Harrant by testifying that he had not reported his knowledgeof union activity in the plant to Miller or Harrant until the middle of January1956, "after the discharge."He also appeared to deny having any such knowledgehimself.The change in Reitzner's demeanor between these 2 appearances on the standwas as startlingas the difference. in the testimony he gave on those 2 occasions.In his first appearance Reitzner answered questions freely, carefully, and openly,albeit somewhat reluctantly apparently to his realization that his testimony wasnot in conformity with that previously given by Miller and Harrant.He appearedconfident and self-assured, looking his interrogator in the eye.On his subsequentappearance Reitzner slumped down in the witness chair and never raised his eyesfrom the stand in front of him.His self-assurance had deserted him.He wasunsure of what he wanted to say or do.When he completed his apparently dis-tasteful task of "correcting" his rrevious testimony, he left the stand and promptlydeparted the courtroom for the first time since the opening of the hearing.In itsbrief the Respondent A rote relative to Reitzner's testimony, in part, asfollows :Counsel made a motion tc. impeach Mr. Reitzner as his own witness.Thismotion was made on the bz-sis that counsel believed Reitzner to be so com-pletely confused, perplexed, and fearful of legal proceedings because of aprevious experience he had in legal proceedings resulting in considerableembarrassment to himself, that his testimony was unreliable.Counsel forthe Respondent is more than convinced of this after having had an oppor-tunity to make a first hand investigation of the circumstances surroundingMr. Reitzner's testimony.Of course, the Trial Examiner may notgo dehorsthe record and, therefore, hashad no such advantage as Respondent's counsel had in personally investigatingthis strange episode so as to arrive at the conclusion indicated in the last quotedsentence above.Based upon the record, however, this Trial Examiner is convinced that Respond-ent's counsel's motion to strike F eitzner's testimony is not the correct solution tothe problem posed.The undeniel testimony as to events occurring between Reitz-ner's appearances on the stand are too important and illuminating.Itmust be admitted at the outset that Reitzner lied on at least one appearanceon the witness stand.The only question is whether Reitzner lied on both occasions.In his original testimony Reitzner stated that he first learned of union activityin the plant as early as August or September 1955, which was a month or twoearlier than Buchberger and Dreier had estimated that their interest in the Union13 It is interesting to note that Barrant, although fixing the date as of the middle ofJanuary 1956, described exactly the same influx of telephone calls from employees andother, giving him information about the Union and its activities. 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDbegan.Obviously one or the other misjudged the time element.However, thismiscalculation is extremely slight when one considers the considerable lapse oftime between this rather nebulous event and the date of the hearing.Miscalcula-tion of time is a common and natural phenomenon.The original testimony of Reitzner and the testimony of Harrant regarding thesource of their respective information regarding concerted and union activity inthe plant were practically identical-except as to the date of its receipt.Both ofthese witnesses testified to the receipt of this information by word of mouth fromemployees in the plant and by telephone calls to their homes at night. Bothacknowledged receiving on occasions a number of telephone calls a night.Obvi-ously these 5 or 6 telephone calls an evening were not mere coincidence butwere stimulated by some important event, either actual or impending, the newsof which was fresh, new, and to certain employees important to relay to theRespondent.But, as noted heretofore, Harrant, in conformity with the rest of his testimony,placed the occasions when he was deluged by telephone calls at a time "after thedischarge" and about the middle of January-at a time when, according to thisrecord, there were no important events concerning union or concerted activitieswhich would stimulate the numerous telephone calls.Accordingly, it would seemthat the telephone calls which deluged Harrant occasionally must have resultedfrom pure chance or coincidence if Harrant's testimony is to be accepted.On the other hand, Reitzner in his original testimony specifically mentionedAugust, September, and December as months when he received numerous tele-phone calls.Although Reitzner may well have been a month or two awry onhis earlier dates as noted above, it is clear that in each of these periods there wereevents regarding concerted and union organization which would stimulate thedeluge of telephone calls which Reiteaer-and Harrant-received.Thus, in Reitz-ner's original testimony, this occasional influx of telephone calls depended noton chance or happenstance but were logical and explicable in accordance withknown and recognized facts.In other words Reitzner's original testimony accords with common sense andis logical according to the way things generally happen.Harrant's does not.Con-sequently Reitzner's original testimony appears chronologically correct and logicalHarrant'sdoes not.Harrant was a glib witness.He dated everything as either "before" or "after"the discharge.On his original appearance on the witness stand Reitzner appeared to the TrialExaminer to be a witness testifying carefully, although on occasion reluctantly,to the truth as he knew it to be.On his second appearance on the stand Reitznerappeared to be a man speaking a piece, by rote, regardless of its truth.Theundenied testimony of the newspaper reporter and the union official appeared toexplain this difference.14Under all the circumstances here involved, the Trial Examiner is convinced and,therefore, finds that the original testimony given by the witness, Reitzner, wasessentially correct and that the Respondent through Miller, Harrant, and Reitzner,did in fact have knowledge early in the fall of 1955 that a concerted effort toorganize the Respondent's employees was under discussion and was in fact under-taken in December 1955 by Buchberger and Dreier among others.In addition to the above findings, there is still another phase to the bizarreevents of this Reitzner incident.The blatant effort of Harrant to force Reitznerto conform his testimony to that previously given by Miller and himself casts gravedoubts not only upon the truthfulness of Harrant, Miller, and Respondent's primarydefense of a complete lack of knowledge of the concerted activities in the plantbut further casts grave doubts as to the bona fides of the Respondent's wholedefense to this complaint.Itmust be recalled that, on at least two other occasions during this hearing,witnesses for the Respondent changed their original testimony following recessesin order to bring that testimony into conformity with the Respondent's preconceiveddefenses.Miller himself set this pattern when he changed his testimony that Fore-man Parr ceased to complain about employee Buchberger in or before 1947 to thefact that Parr continued his complaints against Buchberger until shortly before hisdeath in November 1954. The excuse for this change in Miller's case was that he14 Chronologically the explanation of the change in Reitzner's appearance and testimonywas entered upon the record through the undenied testimony of the newspaper reporterand of the union official subsequent to Reitzner's second and last appearance on thewitness stand MILLER ELECTRICMANUFACTURING -CO., INC.-309had misheard a question due to an infected ear, an excuse which well may havebeen justified.However, as a witness, Miller at least verged upon being unneces-sarily rambling and vague-especially about certain events and dates which, in hiscase,were almost universally classified as being either "before" or "after thedischarge."The second example of testimonial changes following a recess was that notedabove when Ellefson became convinced, after the recess, that his conversation withHarrant regarding union activities in the plant must have occurred "after the dis-charge."Again the Trial Examiner was not impressed by the testimonial changebecause his admitted conversation with employee Maas in the Sears store onChristmas Eve was positive proof that Ellefson himself had knowledge of unionactivities in the plant prior to the discharge-despite his testimonial denial thereof.Accordingly, the Trial Examiner has found that Ellefson spoke to Harrant aboutunion activities in the plant at least on January 3, 1956.The facts disclosed in this record created too many holes in the preconceiveddike of lack of knowledge set up by Miller and Harrant for those leaks to be suc-cessfully plugged on the credibility of those two witnesses alone.Harrant's unde-nied activity in the Reitzner episode does not enhance one's faith in Harrant'scredibility but, in fact, even reflects on the credibility of Miller.The Trial Examiner,accordingly, has been unable to give full faith and credit to the testimony of eitherof these witnesses.(b)Respondent's other contentionsRespondent's first and primary charge against Buchberger as phrased in the dis-charge letter of January 4, 1956, was as follows:On December 29, 1955, a meeting was held on company premises of all theemployees and management of the company.At this meeting, you publicly stated in front of all those present, that yourearnings were only $60 00 per week.After due consideration, it is our strong opinion that such a statement wasa deliberate and malicious mis-statement of fact, inasmuch as your averagepaycheck for the past year amounted to $85.32 and you knew your earningswere in excess of $60.00 per week.As found above, the meeting of December 29 at which the allegedly offensiveremark was made by Buchberger had been held by the Respondent specifically forthe undisclosed purpose of permitting the Respondent to determine what was wrongin the plant and what dissatisfactions existed which caused the concerted or organ-izationalactivitieswhich were taking place in the plant to the Respondent'sknowledge.The incentive rate had been dropping steadily for months.The em-ployees were known to be dissatisfied with it.At the meeting Miller invitedemployee comments and questions promising "no reprisals."The only employeewho spoke on the wage system was Buchberger who was critical thereof.He objectedthat the incentive rate was too variable.He suggested or inquired as to whether itcould be controlled or "fixed."The record proved that the incentive rate hadvaried steadily downward for many months, the average for the first 6 months ofthe year having been 93.48 percent while that for the last half of the year turnedout to be 77.3 percent or 85.37 percent for the entire year.15As the "earned hours"allotted to a manufactured article depended exclusively upon the competitive marketprice of that machine, it is clear that the incentive would fluctuate in accordancewith the market for which the machine was being manufactured. The more com-petitive the market, the lower the price and, therefore, the fewer earned hoursallotted and the lower the incentive would be while the less competitive the market,the higher the price and, therefore, the more earned hours allotted and the higherthe incentive rate.Although Miller purported to see an implication in Buchberger's remark regard-ing the possibility of controlling or "fixing" the incentive rate which angered him,his own explanation at the meeting was limited to the office procedures by whichthe incentive figure was mathematically arrived at by the office staff after the allot-ment of earned hours had been madeThis was hardly illuminating to the employees.Nor was the "complicated formula" by which the competitive market price wastranslated into "earned hours" tor each machine more fully explained either atthe meeting or at the hearing.His explanation therefore did not reach to the coreof the question asked."The average incentive rate for the year 1956 proved to be 105 64 percent or 20 27higher than in 1955. 310DECISIONSOF NATIONAL LABOR RELATIONS BOARDAnother remark which apparently angered Miller and the Respondent was Buch-berger's suggestion that attempting to live on $60-$65 per week in the year 1955was extremely difficult.Miller's rejoinder to this at the meeting was that lots ofpersons in the Fox Hill valley were living very well on that amount of money andthat, besides, his employees were averaging $1.95 per hour.The figure Miller gaveat the hearing may have been accurate although it hardly seems mathematicallypossible in a plant with as many new employees as the Respondent apparently had.New employees started at 84 cents per hour with an average incentive rate for theyear of 85.37 percent.This figures mathematically to an hourly rate of $1.557 perhour or $62.28 for a 40-hour week.Miller's answer to Buchberger on the $60-$65 per week question is of intereston the conflict of testimony which developed at the hearing as to whether Buch-berger's statement at the meeting was a generalization, as testified to by all thewitnesses for the General Counsel, or whether Buchberger said, as each of thenumerous witnesses for the Respondent testified: "I can't live on 60-65 dollars aweek."Contrary to his testimony given at the hearing, Miller's answer at themeeting indicated quite clearly that at that time he, Miller, also understood Buch-berger's remark to have been a generalized one, rather than a personal reference.Itwas not until the following day that the Respondent posted Buchberger's personalearnings' statement indicating for the first time that it considered Buchberger'sremark at the hearing to have been a personal remark.Miller excused this delayon his own "slow thinking" at the meeting.He acknowledged that members ofthe payroll department who were also present at the meeting could have suppliedhim with Buchberger's personal earning record within a matter of minutes.Millerhad been encircled by his whole official family during this meeting, includingHarrant, in addition to those in charge of the payroll department. It is hard tobelieve that this whole hierarchy was equally slow witted. It is easier-and morelogical-to believe, as the Trial Examiner does, that Buchberger'sstatement atthe meeting was the generalized one found above.As indicated above, and as admitted at the hearing, it was perfectly possiblefor Respondent's newer employees to have been earning between 60 and 65 dollarsper week at the Respondent's plant in 1955. In fact as indicated above a newemployee at a base rate of 84 cents per hour was averaging in that range for a40-hour week. Thus, Buchberger's statement was nota lie.16The record proves beyond question that Miller invited comments and questionsregarding the incentive system and had promised "no reprisals" for those employ-ees making such.Miller praised Buchberger for his original question to the assem-bly at the meeting. In addition, Buchberger had been requested by other employeesto express their point of view on the incentive system at the meeting.Wages area proper subject for collective bargaining.Buchberger's comments had been fairand accurate, if somewhat penetrating. In making those comments, Buchbergernot only had accepted Miller's invitation, but was engaged in a protected concertedactivity.Actually it developed during Harrant's testimony that the Respondent's objectionto Buchberger's statement made at the meeting was that the Respondent and Har-rant considered that Buchberger was attempting to "incite" the Respondent's em-ployees to concerted effort "with his lies . . . and his accusations."This incitationwas the important objection the Respondent had to Buchberger's comments, espe-cially as it was known that he was one of the instigators of the concerted efforttowards organization.Whether the remarks made were personalized or generalizedwas unimportant in Respondent's eyes compared to the effect they could have hadupon the employees' concerted effort."Lies" could be stopped or corrected by posting notices. Inciting employeesto concerted effort at organization could not-short of discharge.The next "cause" for Buchberger's discharge was stated by the Respondent inits discharge letter of January 4, 1956, as follows:Recently your personal conduct in regard to violation of Motor VehicleLaws of Wisconsin was such that it was not characteristic of an employee ofthis company.This charge related to an episode which occurred nearly 2 months previouslyon November 7, 1955, when Buchberger was arrested for being drunk and disorderly,"EvenifBuchbergermade the personalizedstatement attributedto him by the Re-spondent'switnesses,which the Trial Examiner cannot find on this record, thestatementwould seem moreproperlyclassified as anexaggerationrather than a lie. MILLER ELECTRICMANUFACTURING CO., INC.311spent the night in jail and paid $20 as a fine and $20 more for breakage. On thesame evening, the fellow employee with Buchberger had been arrested and finedfor drunken driving.Both episodes had been reported in the Appleton newspaperin the November 8, 1955, edition where it had been read by Respondent's officials.At least until Buchberger became interested in union organization, this episodeof November 7, appeared to be of no moment to the Respondent for both employeescontinued working for the Respondent without discipline, reprimand, or notice ofthe episode by the Respondent.Until January 4, 1956, Respondent consideredthis episode, which was completely divorced from the Respondent or employmentwith the Respondent, to be purely a matter involving the employees' personal lives.The Respondent's long inactivity with knowledge of the episode proved that theevents of November 7, had no actual effect upon Buchberger's employment status.The episode was resurrected on January 4, in order to bolster Respondent's con-tention that Buchberger was discharged for cause.That the Respondent was in fact completely indifferent to such private activitiesof its employees, independent of their employment status, was clearly demonstratedabout 1954, when Respondent promoted one of its official hierarchy following thatofficial's arrest and conviction on similar, or more serious, charges.Therefore, the Trial Examiner has no hesitancy in finding that the dischargelettermentioned the episode of November 7, solely in an effort to bolster itscase against Buchberger and that said episode played no part in his discharge.The last item mentioned in Respondent's letter of January 4, to bolster theircontention that Buchberger was discharged for cause read as follows:Since around December 1, 1954, we could not help but observe a steadilyincreasing antagonistic attitude on your part since our selection of a newforeman.In the year 1953 and 1954, members of the shop committee elected from thesheetmetal department did complain to Harrant that Buchberger was loafing onthe job and requested Harrant to "straighten him out."Apparently, from Harrant'stestimony at least,17 Harrant on one or more occasions requested permission fromMiller to discharge Buchberger.Permission was always refused until January4, 1956.In order to prove this contention that Buchberger was antagonistic and thathe loafed on the job, the Respondent called no less than 6 of its handicappedworkers, all but 1 of whom had no information except hearsay, as they worked inother departments so located as to be able to personally observe little or nothingof Buchberger's work habits.The sixth witness, Austin Phillips, was at onetime the elected shop committeeman from the sheet metal department who wasprimarily responsible for the attack upon Buchberger.His testimony was patentlyexaggerated and obviously biased by his jealousy of the fact that Buchberger wasassigned more overtime work by Foreman Ellefson than the witness was himself.In fact, even though the Respondent's letter indicates that the basis for Buch-berger's alleged antagonism was his jealousy of the appointment of Ellefson asforeman, this witness contended that Ellefson favored Buchberger over the re-mainder of the employees.Part of the obvious bias displayed by these handi-capped workers against Buchberger at the hearing may well have stemmed fromthe rumor started, but not vouched for, by President Miller himself to the effectthat, if the Union succeeded in organizing their shop, the handicapped workerswould have to be discharged or the plant closed.In assessing the truthfulness of this testimony, it must be noted that ForemanEllefson of the sheet metal department in his testimony made no adverse criticismof Buchberger either as a workman or as an individual. In fact, within the last 6months of Buchberger's employment, it is undenied that Ellefson had praised himand his work. This accords with Buchberger's 12 years of satisfactory service withthe Respondent and Miller's refusal to have him discharged previously.The short answer to this contention made by the Respondent is that even theRespondent admitted that during Buchberger's last 6 months of employment, nocomplaints had been voiced against Buchberger or his work. Indeed, as notedabove, his foreman had even praised both.Consequently, the Trial Examiner must find that this third charge againstBuchberger was stale, without validity, and exaggerated beyond recognition in aneffort to create a logical pretext for the discharge of Buchberger.i* It is impossible due to Harrant's vagueness as to dates to determine whether Harrantmade one or innumerable requestsof Miller. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Conclusions as to Buchberger's dischargeIt thus appears that 2 of the 3 reasons given by the Respondent to explain thedischarge as having been for cause are mere pretexts 'added to the first statedreason for the purpose of giving the discharge an appearance of legitimacy.Whenexamined even superficially, these two alleged causes are patently without sub-stance or merit.Similarly,Respondent's contention that it had no knowledge of concerted orunion activities in the plant until "after the discharge" was, if anything, even moreclearly disproved.The facts show that too many of the Respondent's supervisorsand officials knew and had talked about these activities for this defense to becredited.Miller's remark about "parasites" on December 29, the conversationbetweenHarrant and Ellefson on January - 3, Reitzner's admitted knowledge,gained exactly as Harrant described the method by which similar informationcame to him, and Ellefson's conversation in the Sears' store on Christmas Eveclearly and convincingly disprove any claimed ignorance on the Respondent's part.If the above is not deemed sufficient proof, then Harrant's undenied effort tobring Reitzner's testimony into conformity with the ignorance claimed by Millerand by himself must be conclusive.All that remains of the Respondent's preconceivedlinesof defense then are thestatements made by Buchberger at the Respondent's invitation at the December 29meeting.Although some of these queries or statements were penetrating anddisclosed unpleasant truths and fallacies in the Respondent's incentive system,the comments were fair comments on matters directly affecting the employees'hours,wages, and working conditions.Although these comments had been in-vited with the promise of no reprisals, Buchberger's comments, no doubt, were dis-pleasing to the Respondent as pointing out weaknesses and fallacies in the sys-tem, about which, as the Respondent well knew, there had been for some monthsgrowing dissatisfaction among the employees which had caused them to seekunion assistance.Although Buchberger had been requested and authorized byfellow employees to discuss their wages, hours, and working conditions at thismeeting, _as well as by the Respondent, the evidence disclosed that the Respondentfeared such comment might well incite its employees to further organizationaleffort which, as will more clearly appear in subsequent sections of this report,was highly displeasing to the Respondent, Miller, and Harrant.However, in sodoing, Buchberger was, as found above, engaged in a protected concerted activityguaranteed by the Act. In order to prevent further "inciting" of its employeesto a concerted effort to form, join, or assist a labor organization, Respondent dis-charged Buchberger on January 4, 1956, giving him alleged reasons therefor,which were mere pretexts without merit or substance.Accordingly, the TrialExaminer must find that the Respondent discharged Vincent Buchberger on Janu-ary 4, 1956, in order to discourage concerted activity and union membership inviolation of Section 7 and Section 8 (a) (3) and (1) of the Act.B. Interference, restraint,and coercion1.The Harrant-Dreier interviewAs found heretofore under the discharge of Buchberger,Harrant calledCarlon Dreier to his office on January 20, about 2 weeks after the receipt of theUnion's chargein thismatter, for a conference lasting from 9:15 to 11:45 a. m.As the facts of that conference have been foundin fullunder the previoussectionof this Intermediate Report, they will not be repeated here.-Respondent's purpose,in callingthis long conference was clearly set forth inHarrant's concluding remarks to, Dreier to the effect that Dreier "should be oneof those that go and train the fellows to work, rather than causedissension."During that 2'h-hour conference, Harrant utilized two distinct methods in aneffort to accomplish his objective.The first was the use of fear of loss of employ-ment.At the very outset of the conference, following a preliminarystatementgiving lip service to the guarantees. of the Act, Harrant disclosed to Dreier thatthe Respondent knew Dreier to be one of the instigators of the moveto unionizethe employees and, in addition, knew those employees who had attended the Apple-ton Hotel meeting of December 20, of whom Dreier had 'been, one,aswell aspractically all of the employees who had signed cards on behalf of the Union.These revelations were designed to indicate to Dreier that the Respondent had allthe union activities of its employees under close surveillance which, in the lighto' Buchberger's recent discharge, was reasonably calculated to instill fear of similarloss of employment among those employees still engaging in such activity.Dreier's MILLER ELECTRIC MANUFACTURING CO., INC.313reaction at the conference was proof that the implication was not lost on him.Harrant then turned to the second weapon in his arsenal by holding forth to Dreierthe possibility of financial help from the Respondent if and when Dreier decidedto attend vocational school thereafter.Harrant's concluding remark made it unmistakably clear that which fate was tobefall Dreier depended upon whether Dreier decided "to train the fellows to work"or continued to "cause dissension" by continuing to foster unionization among theemployees in the plant.Thus, Harrant's effort was to coerce Dreier into foregoinghis efforts to organize the Respondent's employees.Therefore, the Trial Examiner must find that Harrant's conference with-Dreier onJanuary 20, 1956, was intended to, and in fact did, interfere with, restrain, andcoerce Dreier and the employees into abandoning their concerted effort to organizethemselves into a labor organization and, thus, violated Section 8 (a) (1) ofthe Act.2.The no-solicitation ruleOn February 8, 1956, the Respondent posted and maintained until approximatelyJune 6 on its bulletin board in the plant the following notice:February 8, 1956NOTICENo employee will engage in union solicitation or organization of any kindduring his working hours or on company premises without written consentfrom an executive of the company.No employee will engage in the distributing and circulating of unauthorizednotices, posters or handbills on company premises.Any employee violating these rules will be warned for the first offense andsuspended without pay for 2 days for the second.Third offense will either be1week's suspension without pay or discharge.------------------------------------------------------Executive Vice President.This notice is so phrased as to prohibit all union solicitation or activity on com-pany premises at any time, including the employee's rest periods.The Board andthe courts have condemned such comprehensive company rules on the groundsthat by including all company property and all of the employee's nonworking hours,such as rest periods, lunch periods, etc., the prohibition goes beyond reasonableand permissible limitations, thus unreasonably limiting the rights guaranteed to theemployees by the Act, and, therefore, such rules are held to be in violation ofSection 8(a) (1) of the Act.The Trial Examiner so finds.However, the Respondent here contends that the rule was not unreasonablebecause "written consent from an executive" might have been granted and becauseno request is shown to ever have been made for such written consent.The fallacyin this argument is that the rights of the employees have been set by a statute ofthe United States and that the exercise of these statutory rights may not thereafterbe further limited or conditioned by the desires or whims of any particular em-ployer.The Trial Examiner, therefore, finds that by posting the above no-solicita-tion rule in the plant on February 8, 1956, the Respondent violated Section 8 (a)(1) of the Act.The posting of this illegally broad rule against union solicitation and activitydisclosed, as had Miller's speech on December 29, and as had Harrant during his21h-hour conference with Dreier, the Respondent's animus towards the unionizationof its employees. In this connection Harrant's explanation for the posting of thisrulewas illuminating.Harrant testified at the hearing that the purpose of therule was to prevent the employees from posting too many unauthorized noticesregarding dances, social events, raffles, etc., and other similar affairs.Not onlythe emphasis on union activity in the notice itself disproved Harrant's attempted ex-planation but also the fact that all other solicitations for dances, raffles, productsales, etc., continued after the postingjust asthey had prior to that time.Thus,the facts show that the posting of this rule was exclusively for the purpose of coercingthe employees to cease exercising their right guaranteed by the Act to "help form,join, or assist" labor organizations.The fact that no one may have suffered any penalty as prescribed by the notice isimmaterial for the reason that the deterrent was the posting of the notice itself. Itwas calculated to have that effect. 314DECISIONSOF NATIONAL LABOR RELATIONS BOARDAccordingly the TrialExaminer must find that the posting of this illegal no-solicitationrule by the Respondent on February 8, 1956, interferedwith,restrained,and coerced its employees in the exerciseof the rightsguaranteed to the employeesby the Actin violation of Section8 (a) (1) of the Act.3.The deratingof employeeVandenburgAbout February 10, 1956, theRespondent for the first time in itshistory intro-duced a systemby which itsforemen,such as Ellefson, were required to rate eachindividual employee under his supervision.The Respondent supplied the foremenwith a formentitled"Employee Rating Sheet" consisting of nine rating elements.The first ofthe nine rating categorieswas listedon the ratingsheet as "Loyalty toCompany" which was followed by such otherelements as"Ability to Take Direc-tions," "Housekeeping," "Willingnessto Cooperate," "Safety Practice," etc.Prior to the initial ratings the Respondent held a meeting of its foremen in orderto explain the new system and the meaningof the ratingelements.The element"Loyalty to Company"was, according to Harrant'stestimony, explained to theforemen at this meeting as follows:Well, we felt that any personworking forour companycertainlywould, intheir conversationswith outsiders,that is,outsidersbeing any person not inthe employ of Miller Electric,would talk wellof the company, would certainlypraise theproduct thatwas being manufactured,which theyhad a hand in, andcertainly not degrade any person responsiblefor the operationand manage-ment of the organization.As I testifiedearlier,Loyalty to the company was submitted to the foremenin thisway: that we felt that theirtrue feeling, fidelity tothe company,that itwas besides that the mannerinwhich theemployee spoke of the company,not only onthe premises,but off thepremises,whereveritmight have beenheard,and that theperson hada good feelingtowards not only theproductthat we manufactured,inwhich theycontributed a portion thereof,but alsoto the managementof the company, and anybodyelse in connection with theoperationof our company.Sometime 18 about this time Harrant notified Foreman Ellefson that employeeQuintinVandenburg of the sheet metal department had attendedat least oneunion mass meeting.Ellefson thereafter rated Vandenbuig 80 percent on the element "Loyalty toCompany."On all other elements Ellefson rated Vandenburg the perfect scoreof 120 percent.However, the loyalty rating of 80 percent reduced Vandenburg'stotal rating on all elements to 100 percent from the 120 percent given for anexcellent rating.After discovering that Ellefson had rated him only 100 percent, Vandenburgspoke to Ellefson stating that he figured that he should have been rated 120 per-cent.Ellefson answered that he had heard that Vandenburg was "goingto unionmass meetings" and, therefore, would have to put Vandenburg down to 100 per-cent "on that account." 19Accordingto witnessesfor theRespondent,the foremen's rating was merely anadvisory rating until passed upon by a reviewing board consisting of Harrant andtwo other vice presidents.When passed by this reviewing committee, the ratingwas final but the employee, if still dissatisfied, was entitled to appeal directly toPresident Miller.InVandenburg'scase,Ellefson's rating was passed without change by the re-view committee.Under the system introduced by the Respondent. this employeerating affectedeach employee's rate of pay for the reason that only employees with the excellentrating (120 percent) received the full incentive rate for each week's work, whilethose rated less than 120 percent had the weekly incentive rate reduced propor-tionately to the score each had received on the employee rating sheet.Thus during the whole period that Vandenburg's rating remained at 100 per-cent,Vandenburg failed to receive the whole weekly incentiverate and his pay-18 Both Harrant and Ellefson were extremely vague as to this date.19 As a witness Ellefson at first admitted that such attendance caused the derating ofVandenburg.Subsequently, he denied that such attendance had any effect upon his rat-ing but finally agreed that he may have considered it "a little." MILLER ELECTRIC MANUFACTURING CO., INC.315checks were reduced below what he would have receivedifhis employee ratinghad been 120 percent.The discrimination against Vandenburg on this employeeratingbased,as it was,upon his attendance at union mass meetingsis too patentto require commenthere.However, this discriminatory action by the Respondent was brought to Har-rant's attention by a field examinerfor theBoard during his investigation of thiscase.Despite the fact that it was Harrant, himself, who had informed Ellefsonas to Vandenburg's attendance at union meetings, Harrant, according to the evidencehere, promptly thereafter in April 1956, gave Ellefson, in Ellefson's own words,"the worst bawling out" Ellefson ever took on any job and which, according toEllefson, placed Ellefson's "own job in jeopardy."Also,Harrant had the em-ployee review sheet on Vandenburg changed to 120 percent and handed Vanden-burg a check for the difference in pay which had resulted from the lower employeeratingmade by the foreman which had been approved originally by Harrant andhis fellow vice presidents.Prior to the second rating date, the element "Loyalty to Company" was eliminatedfrom the employee rating sheet and the element "Productivity" substituted for it.However, Harrant candidly testified at the hearing that he still considered theelement"Loyalty to Company" to have been the most important element in theRespondent's rating form.Respondent denied responsibility for this discrimination on the grounds thatEllefson was not a supervisory employee and, further, that Ellefson had "misunder-stood,"or disobeyed, the Respondent's instructions in regard to themeaningof the element "Loyalty to Company."Even if weassumethat Ellefson was not a supervisory employee (contrary tothe facts disclosed in this record and the finding made by the Trial Examinerheretofore), still the Respondent cannot escape responsibility for this discrimina-tion.The facts here show that it was Harrant who informed Ellefson that Van-denburg was attending union meetings; Ellefson's rating, even if advisory only, waspassed upon and approved by Harrant and his fellow vice presidents.It is thusobvious that the 80-percent rating on "Loyalty to Company" based upon attendanceat union meetings was in accord with Harrant's intentions when he passed that in-formation on to Ellefson at rating time.From the approval of Ellefson's ratingby the reviewing vice presidents, it is clear that they approved the derating of anemployee for attending union meetings.In July or August 1956, Respondent created a new position in thesheetmetaldepartment, that of assistant foreman to which they promoted Vandenburg.ThusVandenburg became the first and, at that time, the only assistantforeman in theRespondent's plant.The derating of employee Vandenburg basedas itwas upon hisattendance atunionmeetingswas patently discriminatory and intended to interfere with therights guaranteed him in Section 7 of the Act, thus, violating Section 8 (a) (1)of the Act.The Trial Examiner so finds.4.The speech of February 13, 1956, by President MillerOn February 10, Friday, the Union distributed leaflets to the Respondent'semployees at the gates of the Respondent'splant as the shifts were changingaround 4 p. m.The following Monday,February 13,PresidentMiller addressed the day shiftemployees in the plant over the public address system which extended throughoutthe plant through a microphone located in his private office.In this talk given over the public address system Miller stated that on the previousFriday an employee 20 had asked Miller to call the police in order to stop abusivelanguage being used by distributors of these union leaflets to the employees.Butthat he, Miller, "didn't interfere, didn't ask the police for interference (sic) because Iwanted [the employees] to find out how lousy [the Union distributors] could be." aiMiller then proceeded to tell the employees that information had come to himthat"certain of our employees had attended union meetings" and that a certainlarge percentage of those attending such meetings had been new employees,a smallerpercentage had had up to 5 years' employment with the Respondent and that thesmallest percentage of those in attendance had been employed over 5 years.Hear According to Miller'stestimony,the employee referred to was a cost accountantnamed Jim Wrasz.v Otheranswersby Miller indicatehis use of the phrase"stinking and lousy." 316DECISIONSOF NATIONALLABOR RELATIONS BOARDcontinued by stating that the speaker at that union meeting had stated that "whenwe represent Miller Electric, their handicapped people must go" and that Respondent'sincentive system was "for the birds."He then added that, "if the day ever camethat I was forced to get rid of our handicapped and old people, our incentive system,there would be no more Miller Electric Company." 22It is now well established that surveillance of union activities, though secretand unknown to the employees, violates Section 8 (a) (1) of the Act.Here Miller's speech noting the numbers of the employees attending union meetingsin percentage figures and purporting to describe certain alleged statements ofspeakers at those union meetings was reasonably calculated to notify the employeesthat the Respondent was keeping their union activities under close and penetratingsurveillance.Whether Miller's facts and figures were factual or figments of hisown imagination, their citation in Miller's speech was calculated to instill fear ofthe consequences of engaging in union activities in the minds of the employees and,thus, to restrain and coerce said employees into abandoning these activities and,therefore, infringed upon the rights guaranteed to the employees by the Act andviolated Section 8 (a) (1) thereof.In addition to the above violation of Section 8 (a) (1) of the Act, Miller's speechalso contained the clear implication that, as the Union would demand the eliminationof the handicapped employees and of the incentive system, according to the rumorstarted by Miller in the speech above referredto,23Miller Electric Company wouldgo out of existence, thus causing all the employees to lose their employment if theyshould select the Union to represent them.This clear implication was also reasonablycalculated to coerce and restrain Respondent's employees through fear of loss ofemployment into abandoning their efforts to form, join, or assist the Union 24Thus,theTrialExaminer must find that Miller's speech of February 13, 1956, alsoviolated Section 8 (a) (1) of the Act in this regard also.This speech was anotherstep in an antiunion employer's campaign of interference, restraint, and coercionto force its employees to abandon their concerted efforts to organize.Instigated by a remark by the fieldexaminerinvestigating this case to the effectthatMiller's February 13 speech violated the Act, on March 29, 1956, PresidentMiller again addressed Respondent's employees over the public address system inorder to "correct" any misunderstandings of the February 13 speech. In thisspeech, after paying lipservice to the right of the employees to join or refrain fromjoining aunion,Miller reiterated the supposed statements of theunionspeakerregarding the elimination of the aged and the handicapped workers, although hespecifically disclaimed knowledge of the authenticity of the facts he himself wasstating, and again reiterated that, if the handicapped, the aged, and the incentivesystem had to go in accordance with such alleged union demand, the Respondentwould cease to exist.Respondent appears to contend that this speech "corrected" the coercive effectsof the February 13 speech.The Trial Examiner cannot agree. In the first placethe same clear implication of loss of employment in the event that the employeeshould select the Union as their representative still existed in the March 29 speech.In the second place, regardless of that, the March 29 "corrective" speech couldnot eliminate or eradicate the effects of the 6 weeks of coercion caused by theFebruary 13 speech.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, have a close22According to Miller, these 2 groups constituted over 50 percent of the Respondent'sworking force23 It must be noted here that in making a subsequent speech on March 29 purportedly to"correct" alleged misunderstandings of the February'13 speech, Miller again referred tothis supposed demand by union speakers for the_ elimination of Respondent's handicappedemployees and of the incentive system but, on this occasion, Miller specifically refusedto accept responsibility for the truth or falsity of the rumor he himself had startedDue to the fact that the aged and the handicapped constituted more than 50 percent ofthe Respondent's working force, Miller's starting of this rumor affecting those 2 groupswas an effective weapon against any possible unionization of the employees.u The complaint as amended alleged and the evidence indicated that on or about Janu-ary 25, 1956, Foreman Ellefson repeated Miller's threat to close the plant if the Unionsucceeded in representing the employees.Because Ellefson's statement was a mere re-iteretion of Miller's twice repeated threat, the Trial Examiner Is not making separatefindings thereon ZIMMER INDUSTRIES, INC.317intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices, itwill be recommended that it ceaseand desist therefromand that it take certainaffirmative action designed to effectuate the policiesof the Act.It having been found that the Respondent discriminated in regard to the hire andtenure of employmentof VincentBuchbergerby discharginghim on January4, 1956,the TrialExaminer will recommendthatthe Respondent offer to him immediateand full reinstatement to his former,or substantially equivalent position,withoutprejudice to his seniorityor other rightsand privileges, and make himwhole forany loss ofpay hemay have suffered by reason of said discriminationby paymentto him of a sum of money equalto that which he would haveearned as wages fromthe date ofthe discrimination against him to thedate of theoffer of reinstatementless his net earnings during such period,in accordancewith the formula set forthin F. W.Woolworth Company,90 NLRB 289.In the opinionof theTrial Examiner,the unfair labor practicescommitted bythe Respondent in the instant case are such as to indicate an attitude of oppositionto the purposes of theAct generally.In order, therefore, to make effective theinterdependent guarantees of Section7 of the Act, therebyminimizing industrialstrifewhichburdens and obstructs commerce,and thus effectuate the policies of theAct, itwill be recommendedthatthe Respondent cease and desist from infringingin any manner upon the rights guaranteed in Section7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record, theTrial Examiner makes the following:CONCLUSIONS OF LAW1.Associated Unions of America, Independent,isa labor organization withinthe meaning of Section2 (5) of the Act.2.By discharging Vincent Buchberger on January4, 1956,thereby discriminatingin regard to his hire and tenure of employment and thus discouraging membershipin Associated Unions of America,Independent,the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (3) and (1)of the Act.3.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed to them in Section7 of the Act, theRespondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]Zimmer Industries,Inc.andUnited Automobile,Aircraft andAgricultural Implement Workers of America(UAW), AFL-CIO, Petitioner.Case No. 35-RC-1496.April 3, 1958DECISION, ORDER, AND DIRECTION OF SECONDELECTIONOn October 18, 1957, pursuant to a stipulation for certification uponconsent election, an election was conducted under the direction andsupervision of the Regional Director for the Ninth Region among theemployees in the stipulated unit.Upon conclusion of the election, atally of ballots was furnished the parties in accordance with the Rulesand Regulations of the Board. The tally showed 95 valid ballots werecast, of which 41 were for, and 54 were against, the Petitioner.120 NLRB No. 50.